—Judgment unanimously affirmed. Memorandum: Upon our review of the record, we find no merit to the contention of defendant that the verdict convicting him of the lesser included offense of assault in the third degree is against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). There is likewise no merit to the contention that the sentence is harsh and excessive. (Appeal from Judgment of Supreme Court, Erie County, Cosgrove, J.—Assault, 3rd Degree.) Present—Pine, J. P., Law-ton, Wesley, Callahan and Davis, JJ.